Holmes, J.,
concurring. Although recognizing, and having sympathetic tendencies toward the equitable approach of the allowance of the operators of the Red Fox Inn Restaurant to resurrect that which has been accidentally altered and to continue its business as before, I must concur with the majority particularly upon the basis of one portion of the majority opinion. The enactment of the Building and Fire Prevention Code (“Fire Prevention Code”) is within the most important areas of municipal exercise of its home rule police power. It is vital that the health, safety and welfare of the citizenry be protected through such powers, even if the equitable considerations might appear to be disadvantageous to some of the citizens, as here.
However important the zoning regulations of a municipality might be for its appropriate development, where the city laws do not specifically call for the reading of such laws into other sections of the law pertaining to the Fire Prevention Code, such should not be so interpreted. In this regard, as pointed out by the majority, other extremely important provisions of the Fire Prevention Code such as the Ohio Fire Code, the National Electrical Code, the chimney and wall construction requirements, all measures significantly promulgated for the health and safety of the general public, must not be bypassed or excepted in the rebuilding of any facility. The same reasoning must apply to the off-street parking facility requirements that are to serve the newly constructed facility, in that such off-street parking ordinance requirements have not been so enacted for the convenience of the customer patronizing the facility, but have been enacted with the appropriate flow of automobile traffic and emergency vehicular traffic as the reasonable purposes of the legislation, with the end result being the health, safety and welfare of the general public.